Case 3:21-cv-00136-MAB Document 31 Filed 08/11/21 Page 1of4 Page ID #142

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

SCOTT DEITZ, et al.,
Plaintiffs,

Case No. 3:21-cv-00136 MAB
v.

SPENGLER PLUMBING COMPANY, INC., et al.,

Newer” eae” ee” ieee” nee” eee! Se eee!” ne”

Defendant.
MEMORANDUM IN SUPPORT OF MOTION TO COMPEL DISCOVERY
Introduction

Plaintiffs file their motion pursuant to Rule 37 of the Federal Rules of Civil
Procedure seeking to compel defendant Jason Spengler to provide the documents sought in
Plaintiffs’ First Request for Production of Documents to Defendant Jason Spengler. (A copy
of this request is attached as Ex. A to the accompanying Affidavit of Greg A. Campbell.)
Plaintiffs’ efforts to obtain responses to their request for production are detailed in the
accompanying Affidavit of Greg A. Campbell. Defendant has not produced the requested
documents, and has not responded to plaintiff" communications.

Facts

This is an action to collect pension fund withdrawal liability pursuant to the
Multiemployer Pension Plan Amendment Act of 1980 (““MPPAA”), 29 U.S.C. §145) et seq.
On April 16, 2021, plaintiffs filed their First Amended Complaint. Defendants are Spengler
Plumbing Company, Inc., The Spengler Company, D.B. II, LLC, J&J Land Trust, and Jason
Spengler. Plaintiffs contend that Spengler Plumbing Company was signatory to a collective
bargaining agreement with Plumbers Local Union 101 requiring pension fund contributions,

that Spengler Plumbing Company ceased to have an obligation to contribute to the pension
Case 3:21-cv-00136-MAB Document 31 Filed 08/11/21 Page 2o0f4 Page ID #143

fund thereby creating an obligation under MPPAA to pay withdrawal liability, and that other
defendants, including Jason Spengler, are liable for the withdrawal liability as members of
a “common control group” which is engaged in a “trade or business” pursuant to Section
4001(b)(1) of MPPAA, 29 U.S.C. §1301(b)(1).

In this regard, it is plaintiffs’ information that defendant Spengler is now or was at
the relevant time, the owner of property located at 937 and 939 Georgetowne, in O’Fallon,
Illinois, and that he is, or was, renting out one or more of these properties.

Plaintiffs’ propounded their First_Request_for Production of Documents _to
Defendant Jason Spengler to explore this contention. (See Affidavit of Greg A. Campbell)

Argument

The discovery requests herein at issue are plainly relevant. In this regard, courts have
held that a control group member who leases real property is engaged in a “trade or
business”, even if the tenant is unrelated to the withdrawn employer. In Central States

Southeast and Southwest Areas Pension Fund v. Miller, 868 F.Supp. 995 (N.D..IIl. 1994)

 

control group liability was found where a husband and wife who were the sole owners of the
withdrawing employer also owned a house which they rented out for several months, even
though the tenants had no relationship to the withdrawing employer and the rental activity

was unrelated to the business of the withdrawing employer. See also Central States

 

Southeast and Southwest Pension Fund v. Personnel, Inc., 974 F.2d 789 (7" Cir. 1992).
Moreover, the fact that defendant Spengler Plumbing Company, Inc. has filed a

bankruptcy petition (see Doc#27) does not preclude plaintiffs from pursuing relief from

control group members. See e.g., In re Ceasars Entertainment Operating Co., Inc., 540 B.R.

637, 644-645 (N.D. Ill. 2015) [Because controlled group members are jointly and severally
Case 3:21-cv-00136-MAB Document 31 Filed 08/11/21 Page 3of4 Page ID #144

liable, the bankruptcy of one member has no bearing on the liability of the others. ... In
particular, the automatic stay does not prevent a plan sponsor from collecting withdrawal

liability from other non-debtor members.”]; Central States, Southeast and Southwest Areas

 

Pension Fund v. Slotky, 956 F.2d 1369 (7" Cir. 1992); Local 478 Trucking and Allied
Industries Pension Fund v. Jayne, 778 F.Supp. 1289, 1324-1325 (D.N.J. 1991) [“Under the
Bankruptcy Code, 11 U.S.C. §362(a), an automatic stay is awarded only to a party in
bankruptcy proceedings ... The automatic stay awarded to the withdrawing employer also
does not extend to other members of a controlled group.”]
Conclusion
For the foregoing reasons, defendant Jason Spengler should be compelled to provide

the documents sought in Plaintiffs First Request for Production of Documents to Defendant

Jason Spengler.

Respectfully submitted,

HAMMOND AND SHINNERS, P.C.
13205 Manchester Road, Ste. 210

St. Louis, Missouri 63131

Phone: (314) 727-1015

Fax: (314) 727-6804

/s/ Greg A. Campbell
GREG A. CAMPBELL #35381MO
Attorneys for Plaintiffs
Case 3:21-cv-00136-MAB Document 31 Filed 08/11/21 Page 4of4 Page ID #145

CERTIFICATE OF SERVICE
The undersigned certifies that on August 11, 2021, the foregoing was electronically

filed with the Clerk of the Court to be served via the ECF filing system to all participating
parties.

/s/ Greg A. Campbell
